J. FRITZ GORDON, Circuit Judge.
This matter came on before me on the appeal of Ruth B. Shapiro upon a charge of making an illegal left turn in violation of section 30-49 of the Code of Metropolitan Dade County, which provides that the driver of a vehicle within an intersection intending to turn to the left shall yield the right of way to all vehicles approaching from the opposite which are within the intersection or so close thereto as to constitute an immediate hazard. She entered a plea of not guilty and was found to be guilty. Her fine was $5, plus $5 costs.
The main question on appeal is whether the evidence is sufficient to sustain the conviction. The uncontradicted evidence shows that the appellant stopped for a red traffic light on 7th Avenue. There were two automobiles coming from the opposite direction and they had also stopped for the red light. She signalled her intention to make the turn, which she did immediately after the controlling light turned green. The cars were still standing at the time she made the left turn. She stated in the trial court that the ears waived her on.
It is generally acknowledged that failing to yield the right of way at an intersection is one of the major causes of accidents *136and this ordinance was designed to prevent such accidents. She was bound by the ordinance to wait and she disregarded that duty and the trial court properly found her guilty. To hold otherwise would render the ordinance ineffective. Affirmed.